                                          
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

    DAVARIUS LAVALLE RIGGINS,

                                                                          ORDER
          Plaintiff,
    v.
                                                                  Case No. 19-cv-343-jdp
    DANE COUNTY JAIL, MICHAEL
    MALLOY, ALEXANDER PFEIL
    and SGT. WIERING,

          Defendants.

    DAVARIUS LAVALLE RIGGINS,

          Plaintiff,                                                      ORDER
    v.
                                                                  Case No. 19-cv-344-jdp
    SCHMIDT’S AUTO INC.,

          Defendant.

    DAVARIUS LAVALLE RIGGINS,

          Plaintiff,                                                      ORDER
    v.
                                                                  Case No. 19-cv-346-jdp
    SHELLY GAYLORD, DANE COUNTY
    CLERKS OF COURT, U.W. POLICE
    DEPARTMENT and J. JONES,

          Defendants.


         Plaintiff Davarius Lavalle Riggins has filed a proposed civil complaint in each of the

above cases. Plaintiff seeks to commence these lawsuits without prepayment of the filing fee

pursuant to 28 U.S.C. § 1915.

         From the affidavit of indigency plaintiff has submitted, I find that plaintiff is unable to

prepay the fees and costs of commencing each of these actions or to give security therefor.




 
                                                 


                                            ORDER

       IT IS ORDERED that:

       1.      Plaintiff Davarius Lavalle Riggins’s petition for leave to proceed without

prepayment of fees is GRANTED.

       2.      No further action will be taken in these cases until the court has screened the

complaint pursuant to 28 U.S.C. § 1915 to determine whether the case must be dismissed

because the complaint is frivolous or malicious, fails to state a claim on which relief may be

granted or seeks monetary relief against a defendant who is immune from such relief. Once

the screening process is complete, a separate order will issue.




                      Entered this 1st day of May, 2019.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




 
